Title: To Thomas Jefferson from Benjamin Rush, 15 June 1805
From: Rush, Benjamin
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     June 15. 1805
                  
                  I have just now recd your friendly letter, and take the earliest opportunity to express my entire satisfaction with the contents of it. no man could have been nomd. as Mr B Successor that wd. be more agreeable to me than Mr Potter, & had I known before that he was a candidate for the appt I should not have requested it. He will likewise I have no doubt be equally agreeable to all the officers of the mint all of whom are worthy men & very much yr friends.
                  I have only to beg that my appn to you may remain a secret in yr own bosom.
                  The yellow fever the Scourge of our Country begins to engage the attention of the Courts in Europe. I have lately recd a number of Queries upon the Subject of its nature & origin from the Governments of Austria & Prussia—the one thro the hands of a Dr Palleris—the other from the Prussian minister at the Court of London. My Answers to those Queries were calculated to impress in the strongest terms the domestic origin of the disease & that it never did & never can spread from importn or Contagion, I mend these facts in order to submit to your Judgment whether measures similar to those taken by the Above Courts, might not be taken by our natl.government?—(would a recomn. of such an inquiry be foreign to a message to Congress?)—Our State legislatures have used 
                     egress of & chiefly thro’ ignorance in their laws for pung the importn of the fever, & thereby embarrassed & injured our commerce both at home and abroad.—
                  Excuse the liberty I have taken in commg this hint, & believe me to be as usual your sincere old friend of 1775
                  
                     B Rush 
                     
                  
               